                        United States District Court
                      Western District of North Carolina
                             Charlotte Division

          Chester A. Yates,         )                JUDGMENT IN CASE
                                    )
             Plaintiff(s),          )                 3:20-cv-00189-GCM
                                    )
                 vs.                )
                                    )
 Mutual of Omaha Insurance Company, )
            Defendant(s).           )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 3, 2021 Order.

                                               February 3, 2021




        Case 3:20-cv-00189-GCM Document 21 Filed 02/03/21 Page 1 of 1
